Citation Nr: 0405422	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  97-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to March 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied service connection for sensory 
neural hearing loss.

In the December 2003 written brief presentation, the 
veteran's representative asserts that there are four issues 
(service connection for tinnitus, bilateral pes planus, 
acquired psychiatric disorder, and right little finger scar), 
along with service connection for hearing loss, that are 
currently on appeal.  The Board notes, however, that the 
veteran never filed a claim for service connection for 
tinnitus and right little finger scar.  The Board further 
notes that the veteran did not appeal the RO's determinations 
in regards to the issues of service connection for bilateral 
pes planus and an acquired psychiatric disorder.  In the 
November 1996 notice of disagreement, the veteran stated that 
he disagreed "with the decisions made on two of my 
conditions," namely hearing loss and chronic C-7 spinous 
bursitis.  In the September 1997 Form 9, the veteran only 
addressed the issue of hearing loss.  For further 
clarification, the veteran's representative submitted 
statements in August 2003 that informed the RO that the sole 
issue on appeal was service connection for hearing loss.

The Board recognizes that this claim originated in the RO in 
Boston, Massachusetts.  It appears that the claims folder was 
transferred to Providence, Rhode Island, between 1997 and 
2002.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

In the September 2003 VA audiology examination, the examiner 
determined that the veteran had no significant decrease in 
hearing from his February 1986 audiogram to his February 1996 
audiogram.  She further concluded that it is not likely that 
the veteran's hearing loss upon entry into military service 
was worsened by military service.  The Board notes that there 
are two audiograms on the veteran's entrance examination of 
February 1986.  The two audiograms are both dated February 
11, 1986, and they are significantly different in their 
results.  One assigns the veteran a hearing loss code of H1, 
while the other assigns him a code of H2.  In September 2003, 
the VA examiner compared the veteran's audiogram of February 
1996 with the worse of the two audiograms of February 1986.  
The examiner failed to explain why she used the worse 
audiogram and did not mention the existence of the other 
audiogram.  

The Board finds that the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002) have not been 
satisfied with respect to the issue on appeal.  The Board 
notes that the VCAA specifically provides that the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  
38 U.S.C.A. § 5103A(b)(1), (2).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran should be afforded another VA audiology examination 
that takes into consideration all of his service medical 
records, including the two February 1986 audiograms.

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be afforded a VA 
audiology examination.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All tests deemed 
to be necessary by the examiner should be 
conducted.  Thereafter, the examiner 
should give an opinion as to whether it 
is at least as likely as not that the 
veteran's hearing worsened during his 
period of service from January 1987 to 
March 1996.  Further, the examiner should 
state whether such worsening, if found, 
was clearly and unmistakably the result 
of the natural progress of the condition.  
A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and medical 
principles.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for bilateral hearing loss.  
If all the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The veteran and 
his representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



